            Case 2:20-cv-00079-MJP Document 1 Filed 01/16/20 Page 1 of 1




                          U.S. Bankruptcy Appellate Panel
                                 of the Ninth Circuit
                             125 South Grand Avenue, Pasadena, California 91105
                                               (626) 229-7220


 In Re: NORTHWEST TERRITORIAL MINT, LLC                   BAP No.: WW-20-1003
 Bk. Ct. No.: 16-11767-CMA                                ADV. NO.:

                         NOTICE OF TRANSFER OF APPEAL TO DISTRICT COURT

A party to the appeal has timely filed an objection to the disposition of this matter by the Bankruptcy Appellate
Panel. See 28 USC Section 158. Consequently, this appeal is herewith transferred to U.S. District Court.

Please acknowledge receipt of the case file listed above by signing and returning a copy of this transmittal
form.

Susan M Spraul, BAP Clerk

By: Patti Ippolito, Deputy Clerk
Date: January 16, 2020

                                               Please acknowledge receipt of
                                               the case file listed above.
                                                           01/16/2020
                                               Dated:_______________________

                                                        Gabriel Traber
                                               Signed:______________________
                                                        District Court Deputy

                                               Assigned District Court No.

                                                 2:20-cv-79 MJP
                                               _____________________________
cc: Bankruptcy Court
     All Parties
